DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 is objected to because of the following informalities:  “the set of feature” should recite “the set of features”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
A claim that recites an abstract idea, a law of nature, or a natural phenomenon is directed to a judicial exception.  Abstract ideas include the following groupings of subject matter, when recited as such in a claim limitation: (a) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; (b) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and (c) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion). See the 2019 Revised Patent Subject Matter Eligibility Guidance.
Even when a judicial element is recited in the claim, an additional claim element(s) that integrates the judicial exception into a practical application of that exception renders the claim eligible under §101.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  The following examples are indicative that an additional element or combination of elements may integrate the judicial exception into a practical application: 
the additional element(s) reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
the additional element(s) that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
the additional element(s) implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
the additional element(s) effects a transformation or reduction of a particular article to a different state or thing; and 
the additional element(s) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  
Examples in which the judicial exception has not been integrated into a practical application include:
the additional element(s) merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
the additional element(s) adds insignificant extra-solution activity to the judicial exception; and
the additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
See the 2019 Revised Patent Subject Matter Eligibility Guidance.
The claim recites a method and system for receiving, by the server, first sensor data having been acquired at the first distance by the first sensor mounted on a first vehicle, the first vehicle having travelled on a predetermined road; receiving, by the server, second sensor data having been acquired at the second distance by the second sensor mounted on a second vehicle, the second vehicle having travelled behind the first vehicle on the predetermined road; receiving, by the server, a 3D map of the predetermined road, the 3D map including a set of objects; aligning, by the server, the first sensor data with the second sensor data based at least in part on the set of objects in the 3D map to obtain aligned first sensor data and aligned second sensor data, such that a given region in the aligned first sensor data corresponds to a given region in the aligned second sensor data; determining, by the first MLA, respective portions in the aligned first sensor data corresponding to respective objects, the determining including determining respective classes of the respective objects; assigning, by the server, the respective objects and the respective object classes to respective portions in the aligned second sensor data corresponding to the respective portions in the aligned first sensor data; training, by the server, the first MLA to determine the objects and the respective object classes in given sensor data acquired at the second distance from the objects, the training being based on: the respective portions of the aligned second sensor data, and the respective object classes assigned to the respective portions of the aligned second sensor data.
The limitations of receiving a 3D map of the predetermined road, the 3D map including a set of objects; aligning the first data with the second data based at least in part on the set of objects in the 3D map to obtain aligned first data and aligned second data, such that a given region in the aligned first data corresponds to a given region in the aligned second data; determining respective portions in the aligned first data corresponding to respective objects, the determining including determining respective classes of the respective objects; assigning the respective objects and the respective object classes to respective portions in the aligned second data corresponding to the respective portions in the aligned first data, as drafted, is a process and system, that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting receiving, by the server, first sensor data having been acquired at the first distance by the first sensor mounted on a first vehicle, the first vehicle having travelled on a predetermined road; receiving, by the server, second sensor data having been acquired at the second distance by the second sensor mounted on a second vehicle, the second vehicle having travelled behind the first vehicle on the predetermined road; by a MLA; by a server; and training, by the server, the first MLA to determine the objects and the respective object classes in given sensor data acquired at the second distance from the objects, the training being based on: the respective portions of the aligned second sensor data, and the respective object classes assigned to the respective portions of the aligned second sensor data, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the receiving, by the server, first sensor data having been acquired at the first distance by the first sensor mounted on a first vehicle, the first vehicle having travelled on a predetermined road; receiving, by the server, second sensor data having been acquired at the second distance by the second sensor mounted on a second vehicle, the second vehicle having travelled behind the first vehicle on the predetermined road; by a MLA; by a server; and training, by the server, the first MLA to determine the objects and the respective object classes in given sensor data acquired at the second distance from the objects, the training being based on: the respective portions of the aligned second sensor data, and the respective object classes assigned to the respective portions of the aligned second sensor data, the limitations in the context of these claims encompasses the a person manually determining a 3D map with objects, associating first objects with second objects, and classifying the objects.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claim only recites additional elements—using a server, sensors, and MLA to perform the receiving, aligning, determining, and assigning steps.  The additions are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer components.  The receiving steps from the sensors and from external sources are recited at a high level of generality (i.e. as a general means of gathering data for the receiving steps), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims 1-20 are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a server, sensors, and MLA to perform receiving, aligning, determining, and assigning steps amounts to no more than mere instructions to apply the exception using a generic computer components.  Moreover, MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). As referred to in Applicant’s Specification Background, US 9760090 recites sensor systems associated with the plurality of vehicles.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claims 1-20 are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 4-5, 12, 17-18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 17 recite the limitation “initial sensor data having been acquired at the first distance by a sensor mounted on the first vehicle”; however, it is unclear to which sensor is being referred as claim 1 introduces a first sensor and a second sensor.
Claims 4 and 17 recite the limitation “the respective locations”. There is a lack of sufficient antecedent basis in the claims.
Claim 12 recites the limitation “the sensor data”; however, it is unclear to which sensor data is being referred as claim 1 introduces first sensor data having been acquired at the first distance by the first sensor mounted on a first vehicle and receiving, by the server, second sensor data having been acquired at the second distance by the second sensor mounted on a second vehicle

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-7, 10, 12-16, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190361118 (“Murad”) in view of US 20190180115 (“Zou”).
As per claim(s) 1, 13, 14, Murad discloses a computer-implemented method for training a first machine-learning algorithm (MLA) to detect objects in sensor data acquired by a second sensor located at a second distance from the objects, the first MLA having been trained to recognize the objects in sensor data acquired by a first sensor located at a first distance from the objects, the second distance being greater than the first distance, the method being executed at a server, the method comprising: 
receiving, by the server, first sensor data having been acquired at the first distance by the first sensor mounted on a first vehicle, the first vehicle having travelled on a predetermined road (see at least abstract, [0032]: objects, [0072]-[0073]: camera data from its cameras 118 may be continuously obtained, or obtained on command. Specifically, a first camera data from a first camera onboard a first vehicle is obtained. The first camera data includes a first camera image that is reflection 1. Reflection 1 may be a single point or a full scene. As mentioned, in various embodiments, camera images that are reflections are obtained from one or more of the cameras 118 of the host vehicle 100 of FIG. 1. Also, as mentioned, the camera images may include still images (also called snapshots) and/or video camera images from one or more points of view for the vehicle 100. In various embodiments, the camera data is provided to the processor 156 of FIG. 1. Also in various embodiments, camera data (e.g., including camera images) may be received by one or more additional vehicles, such as the second vehicle 204 of FIG. 2 (e.g., from cameras of the second vehicle 204) and/or from the remote server 252, [0078]-[0079]); 
receiving, by the server, second sensor data having been acquired at the second distance by the second sensor mounted on a second vehicle, the second vehicle having travelled behind the first vehicle on the predetermined road (see at least abstract, [0077]: responsive to finding the appropriate camera 2 100, the control module 104 receives, from the camera 2, second camera data including the OOI. At 514, also responsive to finding the appropriate camera 2 on vehicle 2, the control module 104 receives additional identifying information associated with the location of camera 2. In the example, camera 2 is on the second vehicle (also referred to as the vehicle 2), and the identifying information is the vehicle data from vehicle 2. The vehicle data includes location, direction of travel, speed, acceleration, and other related information that may be processed with host vehicle data in later steps, [0078]-[0079]);
aligning, by the server, the first sensor data with the second sensor data based at least in part on the set of objects to obtain aligned first sensor data and aligned second sensor data, such that a given region in the aligned first sensor data corresponds to a given region in the aligned second sensor data; aligning, by the server, the first sensor data with the second sensor data to obtain aligned first sensor data and aligned second sensor data in a single coordinate system such that a given region in the aligned first sensor data corresponds to a given region in the aligned second sensor data (see at least abstract, [0077]: responsive to finding the appropriate camera 2 100, the control module 104 receives, from the camera 2, second camera data including the OOI. At 514, also responsive to finding the appropriate camera 2 on vehicle 2, the control module 104 receives additional identifying information associated with the location of camera 2. In the example, camera 2 is on the second vehicle (also referred to as the vehicle 2), and the identifying information is the vehicle data from vehicle 2. The vehicle data includes location, direction of travel, speed, acceleration, and other related information that may be processed with host vehicle data in later steps, [0078]-[0079]).
Murad does not explicitly disclose a 3D map of the predetermined road, the 3D map including a set of objects; aligning, by the server, the first sensor data with the second sensor data based at least in part on the set of objects in the 3D map to obtain aligned first sensor data and aligned second sensor data, such that a given region in the aligned first sensor data corresponds to a given region in the aligned second sensor data; determining, by the first MLA, respective portions in the aligned first sensor data corresponding to respective objects, the determining including determining respective classes of the respective objects; assigning, by the server, the respective objects and the respective object classes to respective portions in the aligned second sensor data corresponding to the respective portions in the aligned first sensor data; training, by the server, the first MLA to determine the objects and the respective object classes in given sensor data acquired at the second distance from the objects, the training being based on: the respective portions of the aligned second sensor data, and the respective object classes assigned to the respective portions of the aligned second sensor data.
However, Zou teaches 
receiving, by the server, a 3D map of the predetermined road, the 3D map including a set of objects (see at least abstract, [0054]: data storage device 32 stores defined maps of the navigable environment, [0078]-[0079]); 
aligning, by the server, the first sensor data with the second sensor data based at least in part on the set of objects in the 3D map to obtain aligned first sensor data and aligned second sensor data, such that a given region in the aligned first sensor data corresponds to a given region in the aligned second sensor data (see at least abstract, [0053]: sensing devices 40a-40n can include, but are not limited to, radars, lidars, global positioning systems, optical cameras 140a-140n, thermal cameras, ultrasonic sensors, and/or other sensors. The optical cameras 140a-140n are mounted on the vehicle 10 and are arranged for capturing images (e.g. a sequence of images in the form of a video) of an environment surrounding the vehicle 10; [0078]-[0079]: the detection network 117 is configured to, based on the feature maps, output lane feature classifications {c.sub.0, c.sub.1, . . . , c.sub.n} 370 representing various possible lane features. The various possible lane features include lane boundary markings (e.g. white dash markings, white solid markings, yellow dash markings, single yellow solid markings, double yellow markings, etc.), other road markings (e.g. stop lines, car pool lanes, etc.) or lane features (e.g. curbs, barriers, etc.). The lane feature classifications produced by the detection network 117 generally relate to line based features, e.g. curved or straight (or both) line based lane features, [0086]-[0087]); 
determining, by the first MLA, respective portions in the aligned first sensor data corresponding to respective objects, the determining including determining respective classes of the respective objects (see at least abstract, [0053]: one or more of the cameras 140a-140n have an overlapping field of view with the field of view of one or more other cameras 140a-140n, [0077]: classification and localization system 200 includes an artificial neural network 118 that is configured to classify and localize lane features in the assembled image data 112 to produce classified and localized lane data 120, [0078]-[0081]: the detection network 117 is configured to, based on the feature maps, output lane feature classifications {c.sub.0, c.sub.1, . . . , c.sub.n} 370 representing various possible lane features. The various possible lane features include lane boundary markings (e.g. white dash markings, white solid markings, yellow dash markings, single yellow solid markings, double yellow markings, etc.), other road markings (e.g. stop lines, car pool lanes, etc.) or lane features (e.g. curbs, barriers, etc.). The lane feature classifications produced by the detection network 117 generally relate to line based features, e.g. curved or straight (or both) line based lane features, [0086]-[0087]: classification and localization system 200 includes a fusion module 138 configured to fuse the real space lane feature data 136. The real space lane feature data 136 may include overlapping or redundant lane features, such as overlapping lane markings, as a result of overlapping fields of view of the cameras 140a to 140n. The fusion module 138 is configured to fuse such redundant lane features (e.g. using an averaging process or by removing one of the redundant lane features) to produce fused lane feature data 140. The fused lane feature data 140 includes classified lane features and localized curve data for each of the features arranged in real world space relative to the vehicle 10. The lane features have been classified and localized by running multiple images from multiple cameras 140a to 140n in parallel through one artificial neural network 118, saving on processing and hardware requirements); 
assigning, by the server, the respective objects and the respective object classes to respective portions in the aligned second sensor data corresponding to the respective portions in the aligned first sensor data (see at least abstract, [0053], [0077]-[0081], [0083]: intra-class consolidator 126 is configured to combine clusters belonging to the same lane entity of the same class [0086]-[0089]: classification and localization system 200 includes a fusion module 138 configured to fuse the real space lane feature data 136. The real space lane feature data 136 may include overlapping or redundant lane features, such as overlapping lane markings, as a result of overlapping fields of view of the cameras 140a to 140n. The fusion module 138 is configured to fuse such redundant lane features (e.g. using an averaging process or by removing one of the redundant lane features) to produce fused lane feature data 140. The fused lane feature data 140 includes classified lane features and localized curve data for each of the features arranged in real world space relative to the vehicle 10. The lane features have been classified and localized by running multiple images from multiple cameras 140a to 140n in parallel through one artificial neural network 118, saving on processing and hardware requirements); 
training, by the server, the first MLA to determine the objects and the respective object classes in given sensor data acquired at the second distance from the objects, the training being based on: the respective portions of the aligned second sensor data, and the respective object classes assigned to the respective portions of the aligned second sensor data (see at least abstract, [0077]: classification and localization system 200 includes an artificial neural network 118 that is configured to classify and localize lane features in the assembled image data 112 to produce classified and localized lane data 120, [0078]-[0081]: the detection network 117 is configured to, based on the feature maps, output lane feature classifications {c.sub.0, c.sub.1, . . . , c.sub.n} 370 representing various possible lane features. The various possible lane features include lane boundary markings (e.g. white dash markings, white solid markings, yellow dash markings, single yellow solid markings, double yellow markings, etc.), other road markings (e.g. stop lines, car pool lanes, etc.) or lane features (e.g. curbs, barriers, etc.). The lane feature classifications produced by the detection network 117 generally relate to line based features, e.g. curved or straight (or both) line based lane features, [0083]: intra-class consolidator 126 is configured to combine clusters belonging to the same lane entity of the same class, [0086]-[0089] : classification and localization system 200 includes a fusion module 138 configured to fuse the real space lane feature data 136. The real space lane feature data 136 may include overlapping or redundant lane features, such as overlapping lane markings, as a result of overlapping fields of view of the cameras 140a to 140n. The fusion module 138 is configured to fuse such redundant lane features (e.g. using an averaging process or by removing one of the redundant lane features) to produce fused lane feature data 140. The fused lane feature data 140 includes classified lane features and localized curve data for each of the features arranged in real world space relative to the vehicle 10. The lane features have been classified and localized by running multiple images from multiple cameras 140a to 140n in parallel through one artificial neural network 118, saving on processing and hardware requirements).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Murad by incorporating the teachings of Zou in order to classify and localize image features in a computationally efficient and accurate manner.

As per claim(s) 2 and 15, Murad discloses 
wherein each object of the set of objects is associated with a respective location (see at least abstract, [0040]: control system 102 controls operation of the cameras 118, and determines object distance from the host vehicle 100, and object dimensions, based on data from the cameras 118 of the host vehicle 100, the host vehicle data, and camera data and vehicle data from other nearby vehicles, [0043]: detection sensors 126 include one or more sensors (e.g., radar, lidar, sonar, ultrasonic and so on) that detect objects (e.g., moving vehicles) in proximity to the vehicle, [0044]: transceiver 122 also transmits determined distances, determined velocities, and determined accelerations of objects); 
wherein each point of the first sensor data is associated with a respective timestamp and a respective location (see at least abstract, [0040]-[0044], [0063]: Each camera may capture images and/or reflections as discrete and singular events (also referred to as a snapshot), or as a continuous, sequential, time stamped series of images and/or reflections, [0078]: Aligning the time stamps may involve comparing the times and assuring that a delta in time difference between them does not exceed a predetermined threshold); 
wherein each point of the second sensor data is associated with a respective timestamp and a respective location (see at least abstract, [0040]-[0044], [0063]: Each camera may capture images and/or reflections as discrete and singular events (also referred to as a snapshot), or as a continuous, sequential, time stamped series of images and/or reflections, [0078]: Aligning the time stamps may involve comparing the times and assuring that a delta in time difference between them does not exceed a predetermined threshold); 
wherein the aligning is based on: respective timestamps of the first and second sensor data, respective locations of the first and second sensor data (see at least abstract, [0040]-[0044], [0063]: Each camera may capture images and/or reflections as discrete and singular events (also referred to as a snapshot), or as a continuous, sequential, time stamped series of images and/or reflections, [0078]: Aligning the time stamps may involve comparing the times and assuring that a delta in time difference between them does not exceed a predetermined threshold). 
Murad does not explicitly disclose respective locations of the set of objects in the 3D map of the predetermined road.
However, Zou teaches 
wherein the aligning is based on: respective timestamps of the first and second sensor data, respective locations of the first and second sensor data, and respective locations of the set of objects in the 3D map of the predetermined road (see at least abstract, [0077]: classification and localization system 200 includes an artificial neural network 118 that is configured to classify and localize lane features in the assembled image data 112 to produce classified and localized lane data 120, [0078]-[0081]: the detection network 117 is configured to, based on the feature maps, output lane feature classifications {c.sub.0, c.sub.1, . . . , c.sub.n} 370 representing various possible lane features. The various possible lane features include lane boundary markings (e.g. white dash markings, white solid markings, yellow dash markings, single yellow solid markings, double yellow markings, etc.), other road markings (e.g. stop lines, car pool lanes, etc.) or lane features (e.g. curbs, barriers, etc.). The lane feature classifications produced by the detection network 117 generally relate to line based features, e.g. curved or straight (or both) line based lane features, [0083]: intra-class consolidator 126 is configured to combine clusters belonging to the same lane entity of the same class, [0086]-[0089] : classification and localization system 200 includes a fusion module 138 configured to fuse the real space lane feature data 136. The real space lane feature data 136 may include overlapping or redundant lane features, such as overlapping lane markings, as a result of overlapping fields of view of the cameras 140a to 140n. The fusion module 138 is configured to fuse such redundant lane features (e.g. using an averaging process or by removing one of the redundant lane features) to produce fused lane feature data 140. The fused lane feature data 140 includes classified lane features and localized curve data for each of the features arranged in real world space relative to the vehicle 10. The lane features have been classified and localized by running multiple images from multiple cameras 140a to 140n in parallel through one artificial neural network 118, saving on processing and hardware requirements). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Murad by incorporating the teachings of Zou in order to classify and localize image features in a computationally efficient and accurate manner.

As per claim(s) 3 and 16, Murad does not explicitly disclose wherein each object of the set of objects is associated with a respective object class; and wherein the respective objects and the respective object classes corresponding to the respective portions in the aligned first sensor data determined by the first MLA include the set of objects and the respective object classes in the 3D map of the predetermined road. 
However, Zou teaches wherein each object of the set of objects is associated with a respective object class; and wherein the respective objects and the respective object classes corresponding to the respective portions in the aligned first sensor data determined by the first MLA include the set of objects and the respective object classes in the 3D map of the predetermined road (see at least abstract, [0077]: classification and localization system 200 includes an artificial neural network 118 that is configured to classify and localize lane features in the assembled image data 112 to produce classified and localized lane data 120, [0078]-[0081]: the detection network 117 is configured to, based on the feature maps, output lane feature classifications {c.sub.0, c.sub.1, . . . , c.sub.n} 370 representing various possible lane features. The various possible lane features include lane boundary markings (e.g. white dash markings, white solid markings, yellow dash markings, single yellow solid markings, double yellow markings, etc.), other road markings (e.g. stop lines, car pool lanes, etc.) or lane features (e.g. curbs, barriers, etc.). The lane feature classifications produced by the detection network 117 generally relate to line based features, e.g. curved or straight (or both) line based lane features, [0083]: intra-class consolidator 126 is configured to combine clusters belonging to the same lane entity of the same class, [0086]-[0089] : classification and localization system 200 includes a fusion module 138 configured to fuse the real space lane feature data 136. The real space lane feature data 136 may include overlapping or redundant lane features, such as overlapping lane markings, as a result of overlapping fields of view of the cameras 140a to 140n. The fusion module 138 is configured to fuse such redundant lane features (e.g. using an averaging process or by removing one of the redundant lane features) to produce fused lane feature data 140. The fused lane feature data 140 includes classified lane features and localized curve data for each of the features arranged in real world space relative to the vehicle 10. The lane features have been classified and localized by running multiple images from multiple cameras 140a to 140n in parallel through one artificial neural network 118, saving on processing and hardware requirements). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Murad by incorporating the teachings of Zou in order to classify and localize image features in a computationally efficient and accurate manner.

As per claim(s) 6 and 19, Murad discloses the object on the two-dimensional image surface may comprise a plurality of points clustered together (see at least abstract, [0064]); however, Murad does not explicitly disclose wherein the aligning is executed by another MLA on the server, the other MLA implementing a clustering algorithm. 
However, Zou teaches wherein the aligning is executed by another MLA on the server, the other MLA implementing a clustering algorithm (see at least abstract, [0012]: executing a data clustering algorithm, via the processor, on the anchor points to produce clustered anchor points. In embodiments, the method includes curve fitting, via the processor, the clustered anchor points to produce classified and localized lane curve data, [0031], [0081]-[0084], [0087], [0093]-[0094]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Murad by incorporating the teachings of Zou in order to classify and localize image features in a computationally efficient and accurate manner.

As per claim(s) 7, Murad discloses wherein: the first sensor is a first LIDAR sensor (see at least abstract, [0043]: the detection sensors 126 include one or more sensors (e.g., radar, lidar, sonar, ultrasonic and so on) that detect objects (e.g., moving vehicles) in proximity to the vehicle). Murad does not explicitly disclose wherein: the second sensor is a second LIDAR sensor. 
However, Zou teaches wherein: the first sensor is a first LIDAR sensor; and the second sensor is a second LIDAR sensor (see at least abstract, [0053]: sensing devices 40a-40n can include, but are not limited to, radars, lidars, global positioning systems, optical cameras 140a-140n, thermal cameras, ultrasonic sensors, and/or other sensors). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Murad by incorporating the teachings of Zou in order to classify and localize image features in a computationally efficient and accurate manner.

As per claim(s) 10, Murad does not explicitly disclose wherein the first MLA is a convolutional neural network (CNN). 
However, Zou teaches wherein the first MLA is a convolutional neural network (CNN) (see at least abstract, [0020]: artificial neural network is a convolutional neural network, [0077]-[0078]: artificial neural network 118 is an image-based, forward inference, deep neural network such as a convolutional neural network, [0092]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Murad by incorporating the teachings of Zou in order to classify and localize image features in a computationally efficient and accurate manner.

As per claim(s) 12, Murad does not explicitly disclose during a training phase of the first MLA: receiving, by the server, sensor data having been acquired at the first distance by the first sensor, the sensor data including a set of labelled objects; processing, by the server, the sensor data to extract a set of features, the features including a first set of parameters; training, by the server, the MLA to determine a label for a given object based on the set of feature, the training being based on the set of labelled objects in the sensor data. 
However, Zou teaches 
during a training phase of the first MLA: receiving, by the server, sensor data having been acquired at the first distance by the first sensor, the sensor data including a set of labelled objects (see at least abstract, [0019]-[0021], [0098]-[0108]: image augmenter 230 is configured to perform image transformations to produce multiple augmented feature label data 354 for use in training the artificial neural network 118. The image augmenter 230 operates on the feature label data 352 that has already been labelled by a human operative and extracts augmented feature labels based on the human labels from the transformed images); 
processing, by the server, the sensor data to extract a set of features, the features including a first set of parameters (see at least abstract, [0019]: nominal parameters include class probability, orthogonal offset and tangential orientation to the boundaries of the feature of interest, which are translated from feature labels, [0021], [0098]-[0108]: image augmenter 230 is configured to perform image transformations to produce multiple augmented feature label data 354 for use in training the artificial neural network 118. The image augmenter 230 operates on the feature label data 352 that has already been labelled by a human operative and extracts augmented feature labels based on the human labels from the transformed images); 
training, by the server, the MLA to determine a label for a given object based on the set of features, the training being based on the set of labelled objects in the sensor data (see at least abstract, [0019]: nominal parameters include class probability, orthogonal offset and tangential orientation to the boundaries of the feature of interest, which are translated from feature labels, [0021], [0098]-[0108]: training system 350 is configured to run computer-generated versions of the augmented feature label data 354 and the manually labelled feature label data 352 during the training process). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Murad by incorporating the teachings of Zou in order to classify and localize image features in a computationally efficient and accurate manner.

Claim(s) 4-5, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murad in view of Zou and further in view of US 10486485 (“Levinson”).
As per claim(s) 4, 17, Murad does not explicitly disclose wherein the 3D map of the predetermined road has been previously generated by: receiving, by the server, initial sensor data having been acquired at the first distance by a sensor mounted on the first vehicle, the first vehicle having travelled located on the predetermined road, each sensor data point being associated with a respective location, and respective odometer parameters; organizing, areas of the initial sensor data to obtain the 3D map, the organizing being based on the respective locations and respective odometer parameters, the organizing including geometrically aligning the areas of the initial sensor data; and determining, by the first MLA, the objects in the set of objects, the respective object classes, and the respective locations of the set of objects in respective areas of the 3D map. 
However, Levinson teaches wherein the 3D map of the predetermined road has been previously generated by: 
receiving, by the server, initial sensor data having been acquired at the first distance by a sensor mounted on the first vehicle, the first vehicle having travelled located on the predetermined road, each sensor data point being associated with a respective location, and respective odometer parameters (see at least abstract, column 11 lines 45-50: height map 200 may be generated based on sensor data, column 19 lines 34-36: machine learning techniques; column 19 lines 49-60: After an initial build of the global height map, the mapping module 424 may be configured to update based on real time sensor data (e.g., data recently captured by perception and/or location sensors). In various examples, the mapping module 424 may receive sensor data from a vehicle corresponding to a particular area. The mapping module 424 may compare the sensor data of the particular area to the depiction of the particular area on the global height map. In examples in which the sensor data is a local height map, the mapping module 424 may directly compare the local height map to the relevant area on the global height map. In examples in which the sensor data is raw sensor data, the mapping module 424 may first build a local height map of the data, and then compare the local height map to the relevant area on the global height map, column 21 lines 58-67, column 22 lines 1-23: operation control system 500 may also include a localizer system 520 and a perception system 522 that may receive location and environment sensor data 524 and/or object sensor data 526, respectively, from one or more of the sensors 504 of the sensor system 502. For example, the localizer system 520 may receive location and environment sensor data 524 associated with the location of the vehicle in the environment 528, such as from GPS/IMU 518. In some examples, the localizer system 520 may use sensor data to localize the vehicle on a global height map); 
organizing, areas of the initial sensor data to obtain the 3D map, the organizing being based on the respective locations and respective odometer parameters, the organizing including geometrically aligning the areas of the initial sensor data (see at least abstract, column 11 lines 45-50: height map 200 may be generated based on sensor data, column 19 lines 34-36: machine learning techniques; column 19 lines 49-60: After an initial build of the global height map, the mapping module 424 may be configured to update based on real time sensor data (e.g., data recently captured by perception and/or location sensors). In various examples, the mapping module 424 may receive sensor data from a vehicle corresponding to a particular area. The mapping module 424 may compare the sensor data of the particular area to the depiction of the particular area on the global height map. In examples in which the sensor data is a local height map, the mapping module 424 may directly compare the local height map to the relevant area on the global height map. In examples in which the sensor data is raw sensor data, the mapping module 424 may first build a local height map of the data, and then compare the local height map to the relevant area on the global height map, column 21 lines 58-67, column 22 lines 1-23: operation control system 500 may also include a localizer system 520 and a perception system 522 that may receive location and environment sensor data 524 and/or object sensor data 526, respectively, from one or more of the sensors 504 of the sensor system 502. For example, the localizer system 520 may receive location and environment sensor data 524 associated with the location of the vehicle in the environment 528, such as from GPS/IMU 518. In some examples, the localizer system 520 may use sensor data to localize the vehicle on a global height map); and 
determining, by the first MLA, the objects in the set of objects, the respective object classes, and the respective locations of the set of objects in respective areas of the 3D map (see at least abstract, column 11 lines 45-50: height map 200 may be generated based on sensor data, column 19 lines 34-36: machine learning techniques; column 19 lines 49-60: After an initial build of the global height map, the mapping module 424 may be configured to update based on real time sensor data (e.g., data recently captured by perception and/or location sensors). In various examples, the mapping module 424 may receive sensor data from a vehicle corresponding to a particular area. The mapping module 424 may compare the sensor data of the particular area to the depiction of the particular area on the global height map. In examples in which the sensor data is a local height map, the mapping module 424 may directly compare the local height map to the relevant area on the global height map. In examples in which the sensor data is raw sensor data, the mapping module 424 may first build a local height map of the data, and then compare the local height map to the relevant area on the global height map, column 21 lines 58-67, column 22 lines 1-23: operation control system 500 may also include a localizer system 520 and a perception system 522 that may receive location and environment sensor data 524 and/or object sensor data 526, respectively, from one or more of the sensors 504 of the sensor system 502. For example, the localizer system 520 may receive location and environment sensor data 524 associated with the location of the vehicle in the environment 528, such as from GPS/IMU 518. In some examples, the localizer system 520 may use sensor data to localize the vehicle on a global height map). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Murad by incorporating the teachings of Levinson in order to help provide a system that optimizes ride comfort.

As per claim(s) 5, 18, Murad discloses wherein the respective location includes: a latitude, and a longitude (see at least abstract, [0057]: obtain fused classified and localized data in real world coordinates; [0063]: user device 54 includes a GPS module capable of receiving GPS satellite signals and generating GPS coordinates based on those signals, [0098]); wherein the respective odometer parameters include: gear, wheel rotation speed, inertial measurement unit (IMU) parameters, throttle, steering angle, and speed (see at least abstract, [0052], [0070]: positioning system 76 processes sensor data along with other data to determine a position (e.g., a local position relative to a map, an exact position relative to lane of a road, vehicle heading, velocity, etc.) of the vehicle 10 relative to the environment). 

Claim(s) 8, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murad in view of Zou and further in view of US 20190221121 (“Guo”).
As per claim(s) 8, Murad discloses wherein the method further comprises, prior to the aligning: receiving, by the server, a set of images having been acquired by a camera sensor mounted on the second vehicle, each image being associated with a respective location (see at least abstract, [0040]-[0044], [0063]: Each camera may capture images and/or reflections as discrete and singular events (also referred to as a snapshot), or as a continuous, sequential, time stamped series of images and/or reflections, [0078]: Aligning the time stamps may involve comparing the times and assuring that a delta in time difference between them does not exceed a predetermined threshold).  
Murad does not explicitly disclose wherein the server executes a third MLA, the third MLA having been trained to recognize objects in images acquired by a camera sensor; 
wherein the method further comprises, prior to the aligning:
associating, by the third MLA, each image of the set of images with at least one respective object of the set of objects based at least in part on the respective location of the image and the respective location of the at least one respective object; and wherein training the first MLA is further based on the set of images. 
However, Guo teaches wherein the server executes a third MLA, the third MLA having been trained to recognize objects in images acquired by a camera sensor (see at least abstract, [0007]: detecting the first objects in the first image of the two or more images; detecting the second objects in the second image of the two or more images; determining a first set of objects from the first objects of the first image to be driving-related; determining a second set of objects from the second objects of the second image to be driving related; combining the first set of multi-modal features into a first multi-modal feature vector; combining the second set of multi-modal features into a second multi-modal feature vector; that processing the first set of multi-modal features and the second set of multi-modal features includes processing the first multi-modal feature vector into a first compact feature vector and processing the second multi-modal feature vector into a second compact feature vector; that the first set of multi-modal features includes a texture feature, a color feature, a context feature, and a viewpoint feature of one or more of the first objects; that the second set of multi-modal features includes a texture feature, a color feature, a context feature, and a viewpoint feature of one or more of the second objects; that a predetermined target output indicates whether a first object in the first image and a second object in the second image represent a same object; that the separate machine learning logic includes a first machine learning logic and a second machine learning logic; that the first machine learning logic is a first subnetwork of a neural network and the second machine learning logic is a second subnetwork of the neural network); 
wherein the method further comprises, prior to the aligning: 
receiving, by the server, a set of images having been acquired by a camera sensor mounted on the second vehicle, each image being associated with a respective location (see at least abstract, [0007]: detecting the first objects in the first image of the two or more images; detecting the second objects in the second image of the two or more images; determining a first set of objects from the first objects of the first image to be driving-related; determining a second set of objects from the second objects of the second image to be driving related; combining the first set of multi-modal features into a first multi-modal feature vector; combining the second set of multi-modal features into a second multi-modal feature vector; that processing the first set of multi-modal features and the second set of multi-modal features includes processing the first multi-modal feature vector into a first compact feature vector and processing the second multi-modal feature vector into a second compact feature vector; that the first set of multi-modal features includes a texture feature, a color feature, a context feature, and a viewpoint feature of one or more of the first objects; that the second set of multi-modal features includes a texture feature, a color feature, a context feature, and a viewpoint feature of one or more of the second objects; that a predetermined target output indicates whether a first object in the first image and a second object in the second image represent a same object; that the separate machine learning logic includes a first machine learning logic and a second machine learning logic; that the first machine learning logic is a first subnetwork of a neural network and the second machine learning logic is a second subnetwork of the neural network); and 
associating, by the third MLA, each image of the set of images with at least one respective object of the set of objects based at least in part on the respective location of the image and the respective location of the at least one respective object (see at least abstract, [0007]: detecting the first objects in the first image of the two or more images; detecting the second objects in the second image of the two or more images; determining a first set of objects from the first objects of the first image to be driving-related; determining a second set of objects from the second objects of the second image to be driving related; combining the first set of multi-modal features into a first multi-modal feature vector; combining the second set of multi-modal features into a second multi-modal feature vector; that processing the first set of multi-modal features and the second set of multi-modal features includes processing the first multi-modal feature vector into a first compact feature vector and processing the second multi-modal feature vector into a second compact feature vector; that the first set of multi-modal features includes a texture feature, a color feature, a context feature, and a viewpoint feature of one or more of the first objects; that the second set of multi-modal features includes a texture feature, a color feature, a context feature, and a viewpoint feature of one or more of the second objects; that a predetermined target output indicates whether a first object in the first image and a second object in the second image represent a same object; that the separate machine learning logic includes a first machine learning logic and a second machine learning logic; that the first machine learning logic is a first subnetwork of a neural network and the second machine learning logic is a second subnetwork of the neural network).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Murad by incorporating the teachings of Guo in order to provide accurate object association.
However, Zou teaches wherein the method further comprises, prior to the aligning: receiving, by the server, a set of images having been acquired by a camera sensor mounted on the second vehicle, each image being associated with a respective location (see at least abstract, [0103]-[0104]: feature label data 352 and the augmented feature label data 354 is utilized by the artificial neural network 118 as a training set of images for the artificial neural network 118), wherein training the first MLA is further based on the set of images (see at least abstract, [0103]-[0104]: feature label data 352 and the augmented feature label data 354 is utilized by the artificial neural network 118 as a training set of images for the artificial neural network 118). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Murad by incorporating the teachings of Zou in order to classify and localize image features in a computationally efficient and accurate manner.

As per claim(s) 20, Murad discloses wherein: the first sensor is a first LIDAR sensor (see at least abstract, [0043]: the detection sensors 126 include one or more sensors (e.g., radar, lidar, sonar, ultrasonic and so on) that detect objects (e.g., moving vehicles) in proximity to the vehicle); wherein the method further comprises, prior to the aligning: receiving, by the server, a set of images having been acquired by a camera sensor mounted on the second vehicle, each image being associated with a respective location (see at least abstract, [0040]-[0044], [0063]: Each camera may capture images and/or reflections as discrete and singular events (also referred to as a snapshot), or as a continuous, sequential, time stamped series of images and/or reflections, [0078]: Aligning the time stamps may involve comparing the times and assuring that a delta in time difference between them does not exceed a predetermined threshold).  
Murad does not explicitly disclose wherein: the second sensor is a second LIDAR sensor; and wherein the server executes a third MLA, the third MLA having been trained to recognize objects in images acquired by a camera sensor; and wherein the processor is further configured to, prior to the aligning: associate, via the third MLA, each image of the set of images with at least one respective object of the set of objects based at least in part on the respective location of the image and the respective location of the at least one respective object; and wherein training the first MLA is further based on the set of images. 
However, Guo teaches wherein the server executes a third MLA, the third MLA having been trained to recognize objects in images acquired by a camera sensor (see at least abstract, [0007]: detecting the first objects in the first image of the two or more images; detecting the second objects in the second image of the two or more images; determining a first set of objects from the first objects of the first image to be driving-related; determining a second set of objects from the second objects of the second image to be driving related; combining the first set of multi-modal features into a first multi-modal feature vector; combining the second set of multi-modal features into a second multi-modal feature vector; that processing the first set of multi-modal features and the second set of multi-modal features includes processing the first multi-modal feature vector into a first compact feature vector and processing the second multi-modal feature vector into a second compact feature vector; that the first set of multi-modal features includes a texture feature, a color feature, a context feature, and a viewpoint feature of one or more of the first objects; that the second set of multi-modal features includes a texture feature, a color feature, a context feature, and a viewpoint feature of one or more of the second objects; that a predetermined target output indicates whether a first object in the first image and a second object in the second image represent a same object; that the separate machine learning logic includes a first machine learning logic and a second machine learning logic; that the first machine learning logic is a first subnetwork of a neural network and the second machine learning logic is a second subnetwork of the neural network); 
wherein the method further comprises, prior to the aligning: 
receive, by the server, a set of images having been acquired by a camera sensor mounted on the second vehicle, each image being associated with a respective location (see at least abstract, [0007]: detecting the first objects in the first image of the two or more images; detecting the second objects in the second image of the two or more images; determining a first set of objects from the first objects of the first image to be driving-related; determining a second set of objects from the second objects of the second image to be driving related; combining the first set of multi-modal features into a first multi-modal feature vector; combining the second set of multi-modal features into a second multi-modal feature vector; that processing the first set of multi-modal features and the second set of multi-modal features includes processing the first multi-modal feature vector into a first compact feature vector and processing the second multi-modal feature vector into a second compact feature vector; that the first set of multi-modal features includes a texture feature, a color feature, a context feature, and a viewpoint feature of one or more of the first objects; that the second set of multi-modal features includes a texture feature, a color feature, a context feature, and a viewpoint feature of one or more of the second objects; that a predetermined target output indicates whether a first object in the first image and a second object in the second image represent a same object; that the separate machine learning logic includes a first machine learning logic and a second machine learning logic; that the first machine learning logic is a first subnetwork of a neural network and the second machine learning logic is a second subnetwork of the neural network); and 
associate, via the third MLA, each image of the set of images with at least one respective object of the set of objects based at least in part on the respective location of the image and the respective location of the at least one respective object (see at least abstract, [0007]: detecting the first objects in the first image of the two or more images; detecting the second objects in the second image of the two or more images; determining a first set of objects from the first objects of the first image to be driving-related; determining a second set of objects from the second objects of the second image to be driving related; combining the first set of multi-modal features into a first multi-modal feature vector; combining the second set of multi-modal features into a second multi-modal feature vector; that processing the first set of multi-modal features and the second set of multi-modal features includes processing the first multi-modal feature vector into a first compact feature vector and processing the second multi-modal feature vector into a second compact feature vector; that the first set of multi-modal features includes a texture feature, a color feature, a context feature, and a viewpoint feature of one or more of the first objects; that the second set of multi-modal features includes a texture feature, a color feature, a context feature, and a viewpoint feature of one or more of the second objects; that a predetermined target output indicates whether a first object in the first image and a second object in the second image represent a same object; that the separate machine learning logic includes a first machine learning logic and a second machine learning logic; that the first machine learning logic is a first subnetwork of a neural network and the second machine learning logic is a second subnetwork of the neural network).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Murad by incorporating the teachings of Guo in order to provide accurate object association.
However, Zou teaches the first sensor is a first LIDAR sensor; and the second sensor is a second LIDAR sensor (see at least abstract, [0053]: sensing devices 40a-40n can include, but are not limited to, radars, lidars, global positioning systems, optical cameras 140a-140n, thermal cameras, ultrasonic sensors, and/or other sensors), wherein the method further comprises, prior to the aligning: receiving, by the server, a set of images having been acquired by a camera sensor mounted on the second vehicle, each image being associated with a respective location (see at least abstract, [0103]-[0104]: feature label data 352 and the augmented feature label data 354 is utilized by the artificial neural network 118 as a training set of images for the artificial neural network 118), wherein training the first MLA is further based on the set of images (see at least abstract, [0103]-[0104]: feature label data 352 and the augmented feature label data 354 is utilized by the artificial neural network 118 as a training set of images for the artificial neural network 118). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Murad by incorporating the teachings of Zou in order to classify and localize image features in a computationally efficient and accurate manner.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murad in view of Zou in view of Guo and further in view of US 20200142408 (“Valois”).
As per claim(s) 9, Murad does not explicitly disclose wherein the server executes a fourth MLA, the fourth MLA having been trained to recognize objects in data acquired by a radar sensor; wherein the method further comprises, prior to the aligning: receiving, by the server, radar sensor data having been acquired at the second distance by the radar sensor mounted on the second vehicle, each point of the radar sensor data being associated with a respective timestamp and a respective location; wherein the aligning further comprises aligning the radar sensor data to obtain aligned radar sensor data, the aligning being further based on the respective locations of the radar sensor data; wherein the method further comprises, after the aligning: determining, by the fourth MLA, respective portions of the aligned radar sensor data corresponding to the respective objects, the determining including determining the respective object classes of the respective objects; and wherein training the first MLA is further based on the radar sensor data.
However, Valois teaches wherein the server executes a fourth MLA, the fourth MLA having been trained to recognize objects in data acquired by a radar sensor (see at least abstract, [0017]: In some implementations, the additional vehicle is a second autonomous vehicle, [0018]: In some implementations, the autonomous vehicle sensor suite comprises at least a Global Positioning System (GPS) unit, a radio direction and ranging (RADAR) unit, a light detection and ranging (LIDAR) unit, one or more cameras, and an inertial measurement unit (IMU). In some versions of those implementations, the autonomous vehicle data comprises at least GPS data, RADAR data, LIDAR data, one or more images from one or more cameras, and IMU data); 
wherein the method further comprises, prior to the aligning: 
receiving, by the server, radar sensor data having been acquired at the second distance by the radar sensor mounted on the second vehicle, each point of the radar sensor data being associated with a respective timestamp and a respective location (see at least abstract, [0004]-[0006]: autonomous vehicle can apply a time stamp to data collected by the autonomous vehicle's sensor suite, and the time stamped autonomous vehicle data can be uploaded to the computer system for additional processing, [0017]: In some implementations, the additional vehicle is a second autonomous vehicle, [0018]: In some implementations, the autonomous vehicle sensor suite comprises at least a Global Positioning System (GPS) unit, a radio direction and ranging (RADAR) unit, a light detection and ranging (LIDAR) unit, one or more cameras, and an inertial measurement unit (IMU). In some versions of those implementations, the autonomous vehicle data comprises at least GPS data, RADAR data, LIDAR data, one or more images from one or more cameras, and IMU data); 
wherein the aligning further comprises aligning the radar sensor data to obtain aligned radar sensor data, the aligning being further based on the respective locations of the radar sensor data (see at least abstract, [0004]-[0006]: determine overlapping data sets from the autonomous vehicle and the additional vehicle, i.e., data sets where the additional vehicle is in the sensor perception area of the autonomous vehicle in an environment. In some such implementations, an additional vehicle should be within two hundred fifty meters of the autonomous vehicle); 
wherein the method further comprises, after the aligning: determining, by the fourth MLA, respective portions of the aligned radar sensor data corresponding to the respective objects, the determining including determining the respective object classes of the respective objects (see at least abstract, [0008]: computing system can train a machine learning model for use in generating one or more control signals for the autonomous vehicle with training instances which include an instance of autonomous vehicle data where the additional vehicle can be captured by one or more sensors of the autonomous vehicle sensor suite and a corresponding label for the additional vehicle (e.g., known information about the additional vehicle, data captured using a removable hardware pod mounted on the additional vehicle, etc.), [0069]: Neural network models can be trained for a variety of autonomous vehicle tasks including determining a target autonomous vehicle location, generating one or more signals to control an autonomous vehicle, identifying objects within the environment of an autonomous vehicle).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Murad by incorporating the teachings of Valois in order to control navigate a vehicle through its environment.
However, Zou teaches wherein training the first MLA is further based on the radar sensor data (see at least abstract, [0069]: computer vision system 74 can incorporate information from multiple sensors, including but not limited to cameras, lidars, radars, and/or any number of other types of sensors). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Murad by incorporating the teachings of Zou in order to classify and localize image features in a computationally efficient and accurate manner.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murad in view of Zou and further in view of US 20190384303 (“Muller”).
As per claim(s) 11, Murad does not explicitly disclose wherein the first MLA is a gradient boosting classification algorithm. 
However, Muller teaches wherein the first MLA is a gradient boosting classification algorithm (see at least abstract, [0040]: machine learning model(s) 108 described herein may include any type of machine learning model, such as a machine learning model(s) using linear regression, logistic regression, decision trees, support vector machines (SVM), Naïve Bayes, k-nearest neighbor (Knn), K means clustering, random forest, dimensionality reduction algorithms, gradient boosting algorithms, neural networks (e.g., auto-encoders, convolutional, recurrent, perceptrons, Long/Short Term Memory (LSTM), Hopfield, Boltzmann, deep belief, deconvolutional, generative adversarial, liquid state machine, etc.), and/or other types of machine learning models). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Murad by incorporating the teachings of Muller in order to help provide smooth control of the vehicle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELINA M SHUDY whose telephone number is (571)272-6757. The examiner can normally be reached M - F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Angelina Shudy
Primary Examiner
Art Unit 3668



/Angelina Shudy/Primary Examiner, Art Unit 3668